COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Bobby D. Hall-Bey v. Heather R. Thomas

Appellate case number:      01-18-00112-CV

Trial court case number:    89389-I

Trial court:                412th District Court of Brazoria County

       Appellant, Bobby D. Hall-Bey, has filed a notice of appeal of the trial court’s
judgment signed on January 3, 2018. On June 7, 2018, the Clerk of this Court notified
appellant that the appeal was subject to dismissal for want of jurisdiction because the
notice of appeal, filed on February 13, 2018, did not appear to be timely filed. Appellant
responded with a “Motion of Timely Notice to Appeal,” in which he provides a
reasonable explanation for the failure to file the notice of appeal timely.1 See Jones v.
City of Houston, 976 S.W.2d 676, 677 (Tex. 1996) (explaining, although motion for
extension is implied, appellant must provide reasonable explanation for failing to file
notice of appeal timely). Accordingly, we grant the motion.
       Appellant also has filed a “Motion to Extend Time w/ Supported Truth Affidavit,”
requesting additional time to respond to the June 7, 2018 notice. The motion is dismissed
as moot.
       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                     Acting individually       Acting for the Court

Date: July 3, 2018

1
       A motion for extension of time to file a notice of appeal is implied when an appellant,
       acting in good faith, files a notice of appeal beyond the time allowed by rule 26.1, but
       within the fifteen-day extension period provided by rule 26.3. See TEX. R. APP. P. 26.1,
       26.3; Verburgt v. Dorner, 959 S.W.2d 615, 617–18 (Tex. 1997).